                              Case 1:12-cr-00435 Document 112 Filed on 08/28/19 in TXSD Page 1 of 2
                                                                                                                                                                                     -: GOVERNMENT
                                                                                                                                                                                     :    EXHIBIT

     FIISTNATIOIIALIIANI(

     _ _ ./1:Jh/o Zc,,ro.-k. Juofe 'l.
                                             llOA-l>EIIT11Wl8.WllOIIFOIIM
                                                           au i....,       .
                                                                                               __..,.           .,
                                                                                              Ol11111nalt1111cnl)1
                                                                                                                       ,--------------•!
                                                                                                                                                                                      i B~ IJ1 -
                                                                                          IW'I   10     2.& II
     l'R9AIEDBY      $ Lel.oV\O          .     '           m     l 1~
     -'" ~ l~-/1,11,·i>,/t/Y>-i m. no,                                               s
        .(Offl/tr'.S (~Ck. pc.~/e lo:

                     ----
     DDCIIPllOll
                · 6MW       &,~ o.f r,Jot.\-n       Ar..t<it't>i

                                                                                                                 _

 Check: oAmount: $930.48 Date: 10/26f2011                                                                              Check: 0Amount: $930.48 Date: 10/26/2011
 Run: 192, Batch: 1, Seq: 4           .                                                                                Run: 192, Batch; 1, Seq: 4
                                                                                              lltWnal111e...,)
                                                                                              ....... .-i
     ACCOUIIT~      ~ LJtfQ.\e. S.U,.rtt_ Ml ')-J                                        Dffi.(o Z.lp If

  ,.._BY S l..6Ul"'O
  A1Pf0til)IY~4,,J-/P,ii,~) at
  ll£5CIIP1Ulfuso
                                     .


                          Q\ _pi\QTO ICC15\'\~ S. ewe'-'.
                                                          m


                                                          1
                                                                 1l'l'2.
                                                                 \-/Oj           $         -                                                  ~'1'1 LA"'ll..11.Lr.




 .
                    ----
                   (Xlya.~\e; ¾ 2 ~ R1-f k:n



                               •:SOH,•00lOll ·

 Check: oAmourt: $4,500.00 Date: 10/26/2011                                                                           Check: o Amount: $4,500.00 Date: 10/'2J:J/2011
'Run: 192, Batch: 1, Seq: 6        ·                                                                                  Run: 192, Batch: 1, Seq: 6

                                                                                           ........,
                                                                                           {'dnal11111Mlr)

 --Pub\o latak- .llnfO?..., ?1                                                           DM1/0;,i,(/
 l'IIEIWIEDIT       !;>   l§Ull')J                      iXt     11~ ..
 ~,/;/1                                                 m.                     . ,
                                                                                          IIQllf
                                                                                          q,a.~o                       l.9·2PAOOA? 19::26::WJ a,JJll?lfJS<
 IIOCN11IOII       Ln-:ff                                                                             IIIIIICCOl .
                                                                                                      t:h'f



Check: 0Amount: $9,335.70 Date: 10/26/2011                                                                           Check: 0 Amourt: $9,335.70 Date: 1~[2Dll
Run: 1_
      92, Batch: l, Seq: a                                                                                           Run: 192, Bat:c!l: 1, Seq: s
 FIISTHAl!ONAL IWIK.

 --                 ~~ r. TtArt
                                         DOA--Dl!IITTIWIIAC'llONl'OIIM

                                                        1111,   '2-1
                                                                                          ..... .
                                                                                          {lntlr.r•anlfl_..,
                                                                                         im    lo 2(, ff ·
                                                      . m. 1tol.

                                                                                         -                                                                                       United States Courts
                                                                                                                                                                               Southern District of Tex s
                                                                                                                                                                                    _
                                                                                                    -                                                                . ...     .      Fl ·LED
                                                                                                                                                                                   . ...  . · . ......

                                                                                                                                                                                   AUG 2 8 2019
                   ------
                       ......                      ~
                                                                                                    DC,";
                                                                                                                                                                             David J. Bradley, Clerk of C urt



Ch~: O~ $2.04_1.77 Date: 10/2fl/2011                                                                                 Check: 0 Amount: $2,041.77 Date: 10/26/2011
Run. 192, Ba!:ch. 1, Seq: 76 . ·                                                                                     Run: 192., Batch: 1, Seq: 76



Printed 5/14/2012                                                                                                                           Rrst National Bank - Edinburg TX - Page 60 of 68
    Case 1:12-cr-00435 Document 112 Filed on 08/28/19 in TXSD Page 2 of 2
                                                                  "". GOVERNMENT
                                                                  ~     EXHIBIT

                                                                               l ~~~



r




                            DDA Debits - 07/17/2006




                            DOA Debits - 07/17/2006




                                                                  United States Courts
                                                                Southern District of Texas
                                                                         FILED

                                                                   AUG 2 8 2019
                                                               David J. Bradley, Clerk of Court




       - - --    -   -- - ----- -   .
                                         --- ---- ----   ---
